                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

RUSTIN DARWIN OLSON                                                       PLAINTIFF

V.                        CASE NO. 4:18-cv-361-BRW-BD

ROWDY SWEET, et al.                                                      DEFENDANTS

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 3rd day of October, 2018.



                                                   /s/ Billy Roy Wilson________________
                                                    UNITED STATES DISTRICT JUDGE
